Citation Nr: 1709519	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  13-03 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an extension of temporary total evaluation due to surgical or other treatment necessitating convalescence assigned from May 23, 2012 to June 30, 2012.

2.  Entitlement to an evaluation in excess of 60 percent for intervertebral disc syndrome with lumbar laminectomy scar, to include a total rating based on unemployability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran served on active duty from December 1992 to June 1995.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In this decision, a temporary 100 percent evaluation was assigned, effective May 23, 2012, through June 30, 2012, based on surgical treatment for the lumbar spine necessitating convalescence.  Following the period of convalescence, a 60 percent evaluation was assigned effective July 1, 2012.  The Veteran disagreed with this decision and perfected his appeal in January 2013. 

The record raises the issue of entitlement to a total rating based on unemployability due to the Veteran's service-connected lumbar spine disability alone.  The Board has jurisdiction over this claim because it is a component of his claim for a higher rating for his service-connected lumbar spine disability.

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The issue of entitlement to an evaluation in excess of 60 percent for intervertebral disc syndrome with lumbar laminectomy scar, to include a total rating based on unemployability, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran underwent lumbar spine decompression surgery on May 23, 2012, which required convalescence for a period of two months.  




CONCLUSION OF LAW

The criteria for the extension of assignment of a temporary total evaluation through July 23, 2012, based on the need for convalescence following the Veteran's lumbar spine decompression surgery performed on May 23, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claim of entitlement to an extension of temporary total evaluation due to surgical or other treatment necessitating convalescence assigned from May 23, 2012 to June 30, 2012 .  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Legal Criteria & Analysis 

The Veteran contends that he is entitled to an extension of a temporary total evaluation based upon convalescence due to lumbar spine decompression surgery performed on May 23, 2012.  Specifically, in his September 2012 Notice of Disagreement, the Veteran asserted that the temporary total evaluation for convalescence should have been for two months, beginning on May 23, 2012, the date of surgery, through July 23, 2012, as he was not able to return to work.  He indicated that the temporary total evaluation initially assigned through June 30, 2012, was not sufficient as he had not recovered.

A temporary total evaluation of 100 percent will be assigned from the date of hospital admission and continue for a period of one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in:  (1) surgery necessitating at least one month of convalescence;  (2) surgery with severe postoperative rituals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a).  An extension of one, two, or three months of a temporary total evaluation may be granted based on the factors enumerated above.  38 C.F.R. § 4.30 (b)(1).  Extensions of one to six months beyond the initial six-month temporary total evaluation may be made upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30 (b)(2).

Convalescence" is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  See Felden v. West, 11 Vet. App. 427, 430 (1998) (defining "recovery" as "the act of regaining or returning toward a normal or healthy state").  The purpose of a temporary total evaluation is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation.  Id.; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

The Veteran underwent lumbar spine decompression surgery on May 23, 2012.  In the rating decision on appeal, a temporary total evaluation based on surgery necessitating convalescence was assigned for the Veteran's service-connected lumbar spine disability from May 23, 2012, the date of surgery, through June 30, 2012.  Following the period of convalescence, a 60 percent evaluation was assigned effective July 1, 2012.  

As noted, temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following the treatment that led to convalescence.  Here, the surgery occurred on May 23, 2012.  Thus, the RO essentially granted a temporary total as of the date of the surgery, and pursuant to these provisions, granted a one month period of convalescence, beyond that. 38 C.F.R. § 4.30 (a)(1).

For the reasons stated below, the Board finds that an extension of the total disability rating to a period of two months of convalescence beyond the treatment at issue, for surgery with residuals, is warranted.  Notably, the Veteran stated that he was unable to return to work until July 23, 2012, due to residuals of his low back surgery, namely, continued right lower extremity pain.  

In  a June 25, 2012 treatment record, D.D., M.D., noted that the Veteran was six weeks out from decompression surgery, and experiencing significant right lower extremity radiculopathy that appeared to be in the L5 distribution.  D.D. further indicated that the Veteran could not sit or stand for prolonged periods of time without significant problems, and that at times, he could only get relief from laying down flat on his back.  D.D. noted that in regards to returning to work, the Veteran would remain off due to the fact that he still experienced moderate to severe right lower extremity pain with numbness and tingling.  D.D. further noted that the Veteran could not stoop, bend, lift, sit for a prolonged period, or ambulate for a prolonged period.

While, the Veteran stated that he was unable to return to work until July 23, 2012 due to right lower extremity pain, VA outpatient treatment records dated July 10, 2012, note that he did not have any complaints.  The clinician noted that the Veteran underwent disc surgery and currently experienced mild low back pain, but he did not require a prescription.  

Nevertheless, the Veteran's inability to work after surgery must be taken into account.  The Board finds that the evidence is at least in equipoise and shows that the Veteran's May 23, 2012, lumbar spine surgery resulting in moderate to severe right lower extremity pain with numbness and tingling necessitated at least two months of convalescence following surgery, until he returned to work on July 24, 2012.  See 38 C.F.R. § 4.30 (a), (b)(1); see Seals, 8 Vet. App. at 296-97; Felden, 11 Vet. App. at 430.  Therefore, the Board is affording the Veteran all reasonable doubt and granting an extension of a temporary total rating from May 23, 2012, through July 23, 2012.


ORDER

An extension of temporary total rating based on convalescence following lumbar spine surgery, from May 23, 2012, to July 23, 2012, is granted, subject to the laws and regulations governing monetary awards.
 

REMAND

The Board finds that further development is warranted before the claim of entitlement to an evaluation in excess of 60 percent for the Veteran's service-connected lumbar spine disability is decided.  

The record reflects that the Veteran was most recently afforded an examination to determine the current degree of severity of the disability in April 2015.  The examiner indicated that the Veteran demonstrated "mild" paresthesia of the sciatic nerve; however, the record reflects that during the time of the examination and thereafter, the Veteran reported multiple episodes of "drop foot."  The Veteran indicated that while walking, he lost sensation and feeling in his right foot, and his foot dragged and caused him to fall.  The record shows that the Veteran experienced these symptoms several times a month.  Moreover, the Veteran further reported that he experienced severe pain three to four times per month, which resulted in missed work.  In this regard, he worked approximately 20 hours a weeks due to frequent flare-ups of this disability. 

The Board further notes that the U. S. Court of Appeals for Veterans Claims (Court) has held that a VA examination of the joints must, wherever possible, include range of motion testing, "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  The Court further held that that if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The April 2015 VA examination report is not in compliance with the Court's holding.

Therefore, a contemporaneous examination is warranted to ensure that the record reflects the current severity of the Veteran's service-connected lumbar spine disability with findings responsive to the applicable rating criteria and an assessment of the impact of the disability on the Veteran's ability to work.  

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed.  Specifically, ongoing VA outpatient treatment records dated from November 2015 to the present should be obtained and associated with the record.

With respect to the total rating based on unemployability component of the claim, the Veteran should be provided all required notice and the examiner should clearly describe all functional impairment experienced by the Veteran as a result of his service-connected intervertebral disc syndrome with lumbar laminectomy scar.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

1.  The RO or the AMC should provide the Veteran all required notice on the issue of entitlement to a total rating based on unemployability due to the service-connected intervertebral disc syndrome with lumbar laminectomy scar.  In addition, he should be provided with and requested to complete and return the appropriate form to claim entitlement to a total rating based on unemployability.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA outpatient treatment records for the period from November 2015 to the present.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, the Veteran should be scheduled for a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected lumbar spine disability and the impact of his lumbar spine disability on his employability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include neurological manifestations.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

The examiner should also provide an assessment of the functional effects of the disability on the Veteran's ability to work and provide  an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected lumbar spine disability is sufficient by itself to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion without resort to mere speculation, he or she should explain why the required opinion cannot be provided and identify what additional evidence/information, if any, might allow for a more definitive opinion.

4.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

5.  The RO or the AMC should also undertake any additional development deemed necessary.

6.  Then, the RO or the AMC should readjudicate the issue on appeal, to include consideration of whether the claim should be forwarded to the Director of the Compensation Service for extra-schedular consideration.  If any benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


